       Case 1:17-cv-01657-SAG Document 123-2 Filed 04/09/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Northern Division)

CHAE BROTHERS, LIMITED                      *
LIABILITY COMPANY d/b/a
FIRESIDE NORTH LIQUORS, et al.,             *

              Plaintiffs,                   *      Case No. 1:17-CV-01657 (SAG)

v.                                          *

MAYOR AND CITY COUNCIL OF                   *
BALTIMORE, et al.,
                                            *
              Defendants.
*      *      *     *        *     *    *     *    *               *      *    *     *
                                 APPENDIX OF EXHIBITS

Exhibit 1:            Deposition of Kaliope Parthemos (Excerpts)

Exhibit 2:            Deposition of Stephanie Rawlings-Blake (Excerpts)

Exhibit 3:            Deposition of David McMillan (Excerpts)

Exhibit 4:            Deposition of Connor Scott (Excerpts)

Exhibit 5:            Deposition of Anthony Batts and Exhibits (Excerpts)

Exhibit 6:            Deposition of Dean Palmere (Excerpts)

Exhibit 7:            Deposition of Melissa Hyatt (Dec. 12, 2020) (Excerpts)

Exhibit 8:            Deposition of Robert Maloney (Excerpts)

Exhibit 9:            Deposition of Melissa Hyatt (Jan. 5, 2021) (Excerpts)

Exhibit 10:           E-mail from Brendan McCluskey to Suzanne Sangree

Exhibit 11:           April 26, 2015 E-mail with Attachment from Kevin A. Jones to BPD staff

Exhibit 12:           April 27, 2015 E-mail from Brian Rogers

Exhibit 13:           April 27, 2015 E-mail from Robert Thomas

Exhibit 14:           MOEM Timeline of Events
       Case 1:17-cv-01657-SAG Document 123-2 Filed 04/09/21 Page 2 of 2



Exhibit 15:       Map of the Locations of Plaintiffs’ Claims

Exhibit 16:       Clay Stamp E-mail

Exhibit 17:       Deposition of Khalil Zaied (Excerpts)

Exhibit 18:       E-mails Regarding City Protest Action

Exhibit 19:       Deposition of Stephanie Robinson (Excerpts)

Exhibit 20:       Community Leader Call Confirmation

Exhibit 21:       Business Leader Call Confirmation

Exhibit 22:       BCFD Freddie Gray Funeral Incident Action Plan

Exhibit 23:       Fire Chief Ford E-mail

Exhibit 24:       Fire Department Resources E-mail

Exhibit 25:       EDS Scheduling E-mails
